F.?ILED

UNITED sTATEs 1)1sTR1CT CoURT FEB “’ 5 E@ll

FOR THE DISTRICT OF COLUMBIA `C|B(K, U.S. DiSfrlCI & Bankruplcy
courts for the Distnct of Columbia

MARY A. PRicE,
Plaintif£

\l ¢ \`|

civnActioni\io. 11 l?490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Ia’. at 328. The Court has the discretion to
decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 5 l9, 520
(1972), the Court concludes that the factual contentions of the plaintiff’ s complaint are baseless
and wholly incredible. F or this reason, the complaint is frivolous and must be dismissed. See 28

U.S.C. § 1915(@)(2)(13)(1).

/
An Order consistent with this Memorandum w \d on this same date.

DATE: j  %/// Unite'd States District Judge